t c memo united_states tax_court commissioner of internal revenue respondent tu pham petitioner v docket no filed date howard l gleit for petitioner jonathan e behrens for respondent memorandum opinion goeke judge this matter is before the court on the following motions petitioner’s motion to reconsider our date order court’s order denying petitioner’s motion for summary_judgment and respondent’s cross- motion for partial summary_judgment pursuant to rule the issues for decision are whether petitioner’s request for innocent spouse relief was timely under sec_6015 or c we hold that petitioner’s request was untimely and we will grant respondent’s cross-motion for partial summary_judgment and whether the court’s order should be vacated and summary_judgment be granted to petitioner on the ground that respondent denied his request for innocent spouse relief under sec_6015 solely on the basis of sec_1_6015-5 income_tax regs --a period of limitations regulation that the commissioner subsequently abandoned we hold that the court’s order remains in full force and effect and petitioner’s motion to reconsider the court’s order will be denied background petitioner resided in new jersey at the time he filed his petition on date respondent issued to petitioner and his former spouse tuyet vo a statutory_notice_of_deficiency having determined deficiencies in income_tax and penalties of dollar_figure and dollar_figure for tax_year sec_2001 and sec_2002 respectively neither petitioner nor his former spouse filed a petition contesting the notice_of_deficiency as a 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times result on date respondent sent petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing for the and income_tax liabilities on date petitioner filed form_8857 request for innocent spouse relief for tax_year sec_2001 and sec_2002 under sec_6015 c and f less than three weeks later respondent provided petitioner with a preliminary determination proposing to deny his request because he did not file his request timely petitioner then filed form statement of disagreement in response to the preliminary determination on date respondent’s appeals_office issued petitioner a final_determination sustaining the preliminary determination petitioner timely filed a petition with this court seeking review of respondent’s determination shortly after the petition was filed respondent requested that the cincinnati centralized innocent spouse operations cciso unit2 consider the merits of petitioner’s claim for innocent spouse relief under sec_6015 the cciso unit determined in a workpaper dated date that petitioner’s request for innocent spouse relief should be denied on the basis of several factors he had 2the cciso unit is the administrative body within the internal_revenue_service that considers the merits of innocent spouse claims constructive knowledge of unreported income the return was not signed under duress he had not been in compliance with all tax laws and payment of the tax_liability will not cause economic hardship while cciso’s findings were reflected in respondent’s date pretrial memorandum the cciso workpaper was not provided to petitioner until date petitioner responded by filing a motion for summary_judgment on date asserting that he should have been informed in the preliminary and final determinations of cciso’s reasons for denying his request for innocent spouse relief petitioner argued that he was therefore denied material due process rights and that the only issue before the court was whether the two-year limitations_period applied to a request for innocent spouse relief under sec_6015 respondent filed a cross-motion for summary_judgment arguing that petitioner’s request for innocent spouse relief was untimely under sec_6015 c and f petitioner’s motion was denied by the court’s order after the court_of_appeals for the third circuit in 631_f3d_115 3d cir rev’g 132_tc_196 held that the two-year limitations_period for requests for innocent spouse relief under sec_6015 imposed by sec_1_6015-5 income_tax regs was a valid exercise of the commissioner’s rulemaking authority on date petitioner filed a motion to reconsider the court’s order after the commissioner and various members of congress stated the necessity of reviewing the rules governing innocent spouse relief--specifically the two-year limitation on requests for innocent spouse relief under sec_6015 on date the internal_revenue_service irs issued notice_2011_ 2011_32_irb_135 notice expanding the period within which individuals may request equitable relief from joint_and_several_liability under sec_6015 accordingly respondent has withdrawn any argument or defense asserting that the two-year deadline bars petitioner’s request for equitable relief under sec_6015 a hearing was held on date to hear both petitioner’s motion to reconsider the court’s order denying his motion for summary_judgment and respondent’s cross-motion for partial summary_judgment under sec_6015 and c i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 petitioner moves the court to reconsider the court’s order denying his motion for summary_judgment petitioner argues that he was denied material procedural rights and that the only issue before the court is whether his request for innocent spouse relief was timely filed under sec_6015 respondent moves the court for summary_judgment with regard to petitioner’s request for innocent spouse relief under sec_6015 and c on the ground that it was not filed within the period of limitations prescribed by sec_6015 and c b respectively ii sec_6015 in general married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the return sec_6013 sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that an eligible spouse may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 dealing with relief from joint_and_several_liability for taxpayers who are no longer married or who are legally_separated or no longer living together if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 under sec_6015 the secretary has discretion to grant equitable relief for any unpaid tax or any deficiency or any portion of either to a spouse who filed a joint_return see also sec_1_6015-4 income_tax regs as a procedural matter a spouse seeking relief under sec_6015 or c must submit a claim for relief within two years of the date on which the secretary begins collection activities with respect to such spouse see sec_6015 c b a collection activity includes a sec_6330 notice sec_1 b i income_tax regs a sec_6330 notice refers to the notice sent pursuant to sec_6330 providing taxpayers with notice of the irs’ intent to levy and of their right to a collection_due_process_hearing sec_1_6015-5 income_tax regs respondent sent petitioner a final notice_of_intent_to_levy on date petitioner filed his request for innocent spouse relief on date--more than two years after respondent began collection activities therefore petitioner’s request for innocent spouse relief under sec_6015 and c was untimely accordingly we will grant respondent’s cross-motion for partial summary_judgment with regard to sec_6015 and c relief we now turn to whether petitioner’s motion to reconsider the court’s order denying his motion for summary_judgment with regard to sec_6015 relief should be granted petitioner contends that he is entitled to relief from joint_and_several_liability under sec_6015 because he was denied material procedural rights in clear violation of respondent’s procedural rules and regulations--neither the preliminary determination nor the final_determination set forth valid grounds for denying petitioner’s request for innocent spouse relief moreover petitioner argues that respondent is foreclosed from defending his denial of innocent spouse relief on the merits because the preliminary and final determinations denied petitioner’s request solely on the basis of timeliness therefore petitioner concludes that the only issue before the court is whether his request for innocent spouse relief under sec_6015 was timely filed we disagree with petitioner we begin by noting that neither the statute nor the regulations prescribe the exact form or content of a notice of final_determination of relief under sec_6015 130_tc_248 petitioner argues that the final_determination should have included merit-based reasons for respondent’s decision to deny his request for innocent spouse relief such as those found in cciso’s workpaper petitioner cites no direct authority for this proposition but he points us to 814_f2d_1363 9th cir rev’g 81_tc_53 and 11_bta_1040 to conclude that the final_determination is invalid because respondent failed to make a thoughtful and considered determination we find that respondent’s determination was a thoughtful and considered determination--a request for innocent spouse relief under sec_6015 was subject_to a two-year period of limitations which respondent chose to enforce rather than making a determination on the merits even though petitioner believes that respondent should ignore the period of limitations and make all decisions on the merits respondent was not required to do so at the time of the preliminary determination and the final_determination the two-year period of limitations imposed upon requests for innocent spouse relief under sec_6015 had been implemented through the rules and procedures governing the commissioner’s rulemaking authority see revproc_2003_61 2003_2_cb_296 sec_1_6015-5 income_tax regs while petitioner believes that the imposition of a two-year period of limitations for requests for innocent spouse relief under sec_6015 was so unreasonable that it could not be valid grounds for making a final_determination courts of appeals have found otherwise 642_f3d_459 4th cir regulation fixing two- year limitations_period constitutes a permissible interpretation of sec_6015 mannella v commissioner f 3d pincite regulation is neither contrary to nor an impermissible implementation of sec_6015 607_f3d_479 7th cir commissioner could impose fixed deadline on sec_6015 equitable relief provision rev’g 132_tc_131 petitioner’s request under sec_6015 was clearly not within the two-year period of limitations and respondent denied that request solely on that ground petitioner has failed to explain why respondent should have done more respondent’s change in litigating position allows petitioner to argue his case before this court on the merits but he wants more than his day in court--he seeks to be absolved from liability altogether however petitioner does not point to any authority that would allow us to grant relief in this manner nor do we believe as discussed supra that it would be appropriate although respondent denied petitioner’s request for sec_6015 relief solely on the ground of untimeliness a position respondent now concedes the parties’ dispute is far from being resolved see torrisi v commissioner tcmemo_2011_235 iii conclusion for the reasons stated herein respondent’s cross-motion for partial summary_judgment with respect to sec_6015 and c relief will be granted and petitioner’s motion to reconsider the court’s order will be denied to reflect the foregoing an appropriate order will be entered
